229 F.2d 774
97 U.S.App.D.C. 200
Thomas M. FREY, Appellant,v.Benton DAVIS and Ruth Davis, Appellees.
No. 12618.
United States Court of Appeals, District of Columbia Circuit.
Argued Nov. 9, 1955.Decided Dec. 8, 1955.

Thomas M. Frey, appellant, filed a brief, pro se, and his case was treated as submitted thereon.
Mr. Jeff Busby, Washington, D.C., with whom Mr. Jeff Busby, Jr., Washington, D.C., was on the brief, for appellees.
Before PRETTYMAN, WILBUR K. MILLER, and DANAHER, Circuit judges.
PER CURIAM.


1
In 1953 appellant Frey filed a civil action in the District Court based upon a transaction entered upon in 1944 and as to which fraud was discovered by him in 1948.  He had filed a prior suit in 1949, but it was dismissed upon his motion.  In the present suit defendants pleaded the statute of limitations.  Plaintiff invoked the proviso of Section 201, Title 12, District of Columbia Code,1 that the statute of limitations is tolled if a person entitled to maintain the action is 'at the time of the accruing of such right of action' imprisoned.  Plaintiff said he was imprisoned (although he was present in court) when the prior action came to trial in 1953.  The District Court held the proviso not to apply and dismissed the case.  We find no error, and its order will be


2
Affirmed.



1
 31 Stat. 1389 (1901), as amended